Title: James Madison to Adam J. Levy, 5 January 1829
From: Madison, James
To: Levy, Adam J.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany. 5. 1829
                            
                        
                        I recd. some days ago yours of Decr. 22. Altho’ I calculated on being left entirely to my own time, as
                            explained in my last, for the remittance you request, I did not mean to delay it unnecessarily; and had allotted for the
                            purpose a payment I had good reason to expect some weeks ago. Having not yet recd. it, I must take time for another
                            arrangement, which I hope will not be very distant. As soon as I can conveniently effect it, your letter will be attended
                            too. With friendly respects
                        
                            
                                James Madison
                            
                        
                    